Citation Nr: 1741385	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  08-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than February 4, 2006, for the grant of a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

S.M. Kreitlow




INTRODUCTION

The Veteran had honorable active military service from January 1976 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2017, the Board remanded the Veteran's claim for additional development.  The Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to her.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 


FINDING OF FACT

The preponderance of the evidence fails to establish that the Veteran was unable to obtain or sustain a substantially gainful occupation due to her service-connected PTSD prior to February 4, 2006.
                                                     

CONCLUSION OF LAW

The criteria for an effective date earlier than February 4, 2006 for the award of a TDIU are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor her representative has argued otherwise.

The Veteran is seeking an earlier effective date for the award of entitlement to a TDIU, which is currently effective February 4, 2006.  

Historically, the Veteran initially sought service connection for PTSD in January 1996, which application was denied in a June 1996 rating decision.  The Veteran did not appeal that decision and it became final on July 13, 1997.  In May 2006, the Veteran filed an application to reopen the previously denied claim for service connection for PTSD.  By rating decision issued in October 2006, the RO granted service connection for PTSD effective May 21, 2006, the date her application to reopen was received, and assigned a 70 percent disability rating.  In November 2006, the Veteran filed an application for a TDIU, which was granted in a February 2007 rating decision effective May 21, 2006, the date of the grant of service connection for PTSD.  

In the May 2006 application to reopen for service connection for PTSD, the Veteran also filed a claim of clear and unmistakable error (CUE) in the past denial of service connection, which the RO denied in the October 2006 rating decision.  The Veteran appealed that denial to the Board, which denied the Veteran's appeal in multiple decisions.  The Veteran kept appealing the Board's denials to the Court of Appeals for Veterans Claims (Court).  Finally, in a December 2013 memorandum decision, the Court reversed the Board finding that the RO had committed CUE in the June 1996 rating decision and ordering VA to revise it.  Thus, after the Board remanded the case in July 2014, the RO revised the June 1996 rating decision in the August 2014 rating decision on appeal.  It assigned an effective date of January 31, 1996 for the grant of service connection for PTSD (the date the Veteran's original claim was received) and assigned a 70 percent disability rating back to that date.  In addition, the RO assigned an earlier effective date of February 4, 2006 for the grant of TDIU based upon the date that the Veteran last worked as shown in the Social Security Administration (SSA) records, February 3, 2006.  The Veteran has appealed this new effective date assigned for the award of the TDIU.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  

The effective date of an award of increased compensation, however, can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98.  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient  additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

The Veteran is service-connected for three disabilities - PTSD rated as 70 percent disabling as of January 31, 1996; back strain rated as 0 percent disabling as of April 8, 1977; and "tender shins" rated as 0 percent disabling as of April 8, 1977.  Her combined disability rating has been 70 percent as of January 31, 1996.  Thus, she meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) as of January 31, 1996.  However, the evidence must still show that the Veteran is unable to pursue a substantially gainful occupation due to her service-connected disability or disabilities in order to be entitled to a TDIU.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor that takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).   Factors to be considered are a veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In the present case, the Veteran was in the military from January 1976 to April 1977.  Her military occupational specialty was Track Vehicle Mechanic.  According to education records in the Veteran's claims file, she went to technical school to obtain a certificate in Architectural Drafting Technology, which was a one-year full-time program.  On her application, it was reported that she already had 52 credit hours of education at the college level in the social sciences/arts.  In August 1978, the Veteran applied for a change in her education program indicating that she had received the prior diploma sought and wished to continue her education for another year to attain an Associate's in Art; however, she dropped out in January 1979.  The record shows that she eventually did return to college at some point and attained a Master's Degree in Social Work in approximately 1992 (as reported to the Social Security Administration (SSA)), although there is no evidence in the claims file to demonstrate when she actually graduated with her degree.  Consequently, it appears the Veteran has a fairly high degree of education, and since she returned to school and attained her Bachelor's and Master's degrees many years after her military service (apparently 10 or more years after), it would appear that the Veteran's PTSD has not significantly impaired the Veteran's functioning when it comes to schooling and her ability to learn and process new concepts and ideas.

As to TDIU, the Veteran is claiming an effective date of January 31, 1996.  The evidence indicates that, in January 1996, the Veteran was employed as a student counselor at a middle school on an Indian reservation for students in grades four through six, which position she started at the beginning of the school year in September 1995.  Information obtained from SSA indicates that she did not have any documented income for the five years prior to obtaining this employment (although she reported on her Social Security (SS) disability application having worked at a professional assessment center a few months in 1993).  Medical evidence of record also clearly documents that her position at this school was extremely stressful and highly dangerous.  She received a back injury her first month on the job when she tried to break up a gang fight.  She had to deal with verbal abuse, death threats and gang activity on a daily basis.  These stresses were causing her to be unable to heal fully from the back injury, as well as were causing her to have persistent symptoms of an upper respiratory infection.  See December 4, 1995 and January 11, 1996 private treatment records.  As a result of these stresses, the Veteran has reported that she did not return the next year.  Consequently, it appears that she worked the entire school year.  It is unclear when the school year ended as the Veteran has never given the month/year like she has been asked to, but was likely May or June of 1996.  Thus an effective date of January 31, 1996 would not be appropriate.  

Income information from SSA shows the Veteran had the following documented earned income between 1996 and 2006:

1996		$17,110
1997		$	0
1998		$	0
1999		$  4,677
2000		$       92
2001		$  4,953
2002		$11,734
2003		$17,627
2004		$     936
2005		$26,441
2006		$  6,262

According to the evidence, the Veteran's income in 1996 was solely due to working as a school counselor at the middle school.  As for the rest of her income, the Board notes that the Veteran has been inconsistent with her report of the dates that she worked certain jobs, so that it is not entirely consistent with the income shown by SSA, but in an October 2014 statement she stated the income in 1999 came from three various jobs she had that year, although she did not describe her duties, just gave the names of the employers.  The 2000 income is for one week of work for again unknown duties.  The income from 2001 was derived from two cashier positions representing about five months of employment.  The income from 2002 through 2004 was earned from work at a national hardware chain store at which she did all types of duties such as cashier, sales, and stocking shelves.  The income earned in 2005 was from employment with the U.S. Forest Service first working in visitor services and then as a program clerk.  The evidence shows the Veteran stopped working for the U.S. Forest Service on February 4, 2006.  She has not worked since and has been awarded SS disability benefits as of that date.  

In addition, the Veteran has provided statements to the effect that she has worked "odd jobs" wherever they presented themselves to obtain money to live on and that these were mostly cash jobs.  See June 17, 2014 Veteran's statement.  At a September 2006 VA examination upon which the grant of service connection and a TDIU is based upon, the Veteran reported that the year after she worked as a school counselor she cleaned houses mostly at a bed and breakfast, which was an informal job where she was paid cash (although she reported this to be in 2004, it should probably be 1997 adjusting for an error in dates she made that she worked as a school counselor in 1993 instead of 1995 to 1996 as discussed above).  In the October 2014 statement, the Veteran stated that, in the years not listed, she had no reportable income.  However, she has already admitted that she worked "over 200 odd jobs" and had stopped counting after that; she listed nowhere near that many jobs.  Moreover, cash jobs are still considered reportable income to the earner and, legally, there is an obligation to report the payment of such income to the Internal Revenue Service.  Just because the law is not followed and the income is not reported to either the IRS or the SSA does not mean the income earned is not countable as income to the individual.

The Board acknowledges that the Veteran had years that she either had no reported income or her reported income was below the poverty level.  However, she also had years that her reported income was way in excess of the poverty level.  In those years, her employment was stable as she only worked for one employer.  Consequently, the Board finds that this shows that the Veteran was able to sufficiently function in an occupational setting and sustain employment long-term despite her service-connected PTSD symptoms prior to February 2006.  

As for the years when the Veteran had no reported income or income below the poverty level, the Veteran has acknowledged that she worked "odd jobs" or cash jobs when she was not working regular jobs.  She has not really explained what she meant by "odd jobs," but, given its normal connotation, the term would imply that these jobs were temporary, of short duration and, likely paid in cash.  Further, she has not provided any information as to how much income she received from these jobs.  It could be argued, having worked over 200 of them, that working odd jobs because the Veteran's work, say similar to a contractor who contracts themselves out for specific short-term jobs, and she could have earned significant income, certainly income in excess of the poverty level, doing such work.  The Board has no way of knowing.  What is known is that the Veteran reported working.  In addition, she has stated that she had a "strong, innate work ethic" and that she tried "to repeatedly obtain work, to be self-reliant, to pay her bills and to add to the community."  See June 17, 2014 Veteran's statement.  She cannot use the lack of reported income to negate the fact that she did, in fact, work.  Thus, it is clear the Veteran sought work and took it where she could find it.  It is unclear given her education level why she did not obtain employment in her area of social work again in those 10 years.  However, again there are many factors that go into obtaining such employment; the Board is just not aware of them at this time as the Veteran has not provided any information regarding such matters.  Furthermore, such factors as economics, the region, the job market, etc. as well as an individual's skills and barriers to employment, that go into determining one's ability to find and keep employment without even taking into account any difficulties caused by one's disabilities.  The Board is not willing to speculate as to why the Veteran may not have been able to find a regular job between 1996 and 2002.  It is up to the Veteran to provide evidence to establish this fact rather than to rely on mere speculation.

The Board acknowledges that the Veteran argues that, even if she could get a job, she could not hold it from 1996 to 2006 because of her service-connected PTSD.  However, the very fact the Veteran was working mostly odd jobs would mean she was not working jobs that would result in long-term employment by their very nature.  So there was certainly no expectation of sustainability in those jobs. As for the employment the Veteran has reported, she has not provided much information as to why she has left those jobs and the statements she has provided (not to VA) do not make it sound like her service-connected PTSD had much to do with her leaving.  For example, as previously discussed, her employment as a school counselor in 1996 was very stressful as she was injured on the job shortly after she started and threatened daily with violence by gangs in the school.  On her SS disability application, she also reported that the principal was a pain, and the gang had her on its hit list.  It is understandable she did not return to that position, but the reasons for her failure to return appear to be unrelated to her service-connected disabilities.  In her October 2014 statement, the Veteran stated that her "life was threatened by gang members."  However, none of these reasons have anything to do with her PTSD.  Although her PTSD may have been worsened by the job (as indicated in her April 1996 statement made in support of claim for service-connected benefits), her reasons for leaving the job (as seen in statements made since then) appear more to do with her not feeling safe on the job and not being supported by her boss.

Another example is her reason leaving the national hardware chain store in 2004.  In her October 2014 statement, she merely stated she was fired.  However, to SSA she reported she was fired because she asked to receive equal pay for equal work.  Upon her firing, she filed a complaint with the National Labor Relations Board and settled.  Likewise, with her last position with the U.S. Forestry Service, the Veteran reported on her SS disability application that her contract was not renewed because she was having difficulty with a co-worker and had requested her supervisor set up mediation, which was refused.  She reported she filed a complaint with the union and settled.  The Board acknowledges that, in other statements, she reported having a "nervous breakdown" on the job and missing a lot of work because of it so lost the job.  See September 2006 VA Initial PTSD examination report.  She also reported she was not reinstated for another term due to a "nervous breakdown" on the job and her supervisor and coworker witnessed her inability to function on the job.  In addition, a request for mediation prior to this breakdown was denied by her immediate supervisor.  See VA Form 21-8940.  However, per the January 30, 2006 VA treatment notes, it appears the onset of these symptoms were about two weeks prior to her last day of work and it notes that she put in her notice at work, meaning she left voluntarily, which is inconsistent with her other reports.  Thus, it would appear that on both of these jobs there was some type of labor dispute, denied equal pay and denied mediation, that resulted in her employment ending.  Although the U.S. Forestry job ended with the Veteran having some type of mental health crisis at the end of it, it would appear from the available evidence that this was more a result of the dispute with the coworker and the denial of mediation than the other way around.  

In addition, as for the two cashier positions she held in 2001, the Veteran reported to SSA that one job "drove her crazy" and the other one she did not feel safe working at night alone.  Finally, she reported she walked off the job as a financial advisor because she was "forced to mouth off to an elder on the phone" while a man (presumably her boss or a trainer) was yelling into her face from six inches away.  She has also stated that she did not make any money at this job, but lost money.  Again the Board finds these perfectly understandable reasons for leaving these positions and does not consider that any of them necessarily had anything to do with the Veteran's service-connected PTSD.  

As for the remaining jobs the Veteran has reported having, she has not provided any information as to why she left them.  Given the other reports, the Board cannot presume as the Veteran is asking that it was because of her PTSD.  There are many reasons as to why she could have left such employment other than her PTSD, as seen above.  It is up to the Veteran to provide such evidence.

The Board acknowledges the argument made by the Veteran's attorney in his October 2014 correspondence.  Unfortunately, the attorney did not complete his argument and so the Board is not able to address it fully.  As to the argument that, even during her highest earning year in 2005, she was shifted from department to department and was out of work for 15 weeks of this time, no evidence has been submitted to support this contention.  Moreover, in the Veteran's statement submitted at the same time, although she admits to changing positions, she did not say anything about the transfers being due personnel issues resulting from her PTSD and she reported she was out of work for 16 weeks due to a broken wrist. The Board acknowledges that the Veteran has reported that she had a "nervous breakdown" at this job and that is why she left; however, it appears that this was as a result of the last position move and a dispute with a coworker, which the Veteran has acknowledged.  The Board notes that there are no treatment records showing the Veteran had a nervous breakdown at her last job.  However, there are treatment notes from VA showing she was seen on January 30, 2006 (just days before her last day at work) showing she complained of having anxiety attacks, dizziness, chest pains, insomnia and crying easily for the past 10 days due to stress at her job.  She reported she was finishing up a very stressful job, that she had put in notice, but she felt she could not hold on at work. Thus, these records clearly demonstrate that whatever "nervous breakdown" the Veteran had at work was at the very end of her employment.  The evidence otherwise fails to demonstrate any difficulties at this job. Changes in positions alone are not evidence of difficulties on the job.

Therefore, after considering all the evidence of record, the Board finds that an effective date prior to February 4, 2006 is not warranted for the award of TDIU as the preponderance of the evidence fails to establish that a TDIU was warranted prior to that date.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's claim is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to an effective date earlier than February 4, 2006, for the grant of a TDIU is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


